        Case 2:18-cv-07723-SJO-JPR Document 40-1 Filed 08/13/19 Page 1 of 2 Page ID #:502
   Name, Address, and Phone Number of Attorney(s):
 Jinshu Zhang, (SBN 166981)/Jae K. Park (SBN 234474)
 Dentons US LLP
 601 S. Figueroa St., Suite 2500
 Los Angeles, CA 90017-5704      Tel: (213) 623-9300
         UNITED STATES DISTRICT COURT
        CENTRAL DISTRICT OF CALIFORNIA

                                                                                 CASE NUMBER
Shanghai Qichengyueming Investment Partnership Enterprise
                                                                                 2:18-CV-7723 SJO (JPRx)
(Limited Partnership),
                                                 Plaintiff(s)
                                                                 (PROPOSED) ORDER TO APPEAR FOR EXAMINATION
                              v.
                                                                    OF  JUDGMENT DEBTOR or  THIRD PERSON RE:

Jia Yueting,                                                            ENFORCEMENT OF JUDGMENT
                                                  Defendant(s)          ATTACHMENT(Third Person)



The Court, having considered the Application for Appearance and Examination Re: Enforcement of
Judgment/Attachment, hereby ORDERS the Application be         GRANTED          DENIED.

TO: Jia Yueting
                  (Name of Person Ordered to Appear)

YOU ARE ORDERED TO APPEAR personally before the Honorable                  S. James Otero                                  ,
to:
                  furnish information to aid in enforcement of a money judgment against you.
                  answer concerning property of the judgment debtor in your possession or control
                  or concerning a debt you owe the judgment debtor.
                  answer concerning property of the defendant in your possession or control concerning a debt you
                  owe the defendant that is subject to attachment.
                  furnish information to aid in enforcement of a money judgment against the judgment debtor.
                  furnish information to aid in enforcement of a right to attach order against the defendant.

  Date of appearance: September 13, 2019 Courtroom:                      Time:                 a.m./p.m.

  Location of Appearance:             First Street Courthouse, 350 West 1st Street, Los Angeles, CA
                                      Royal Courthouse, 255 E. Temple Street, Los Angeles, CA
                                      Santa Ana Courthouse, 411 W. Fourth Street, Santa Ana, CA
                                      Riverside Courthouse, 3470 Twelfth Street, Riverside, CA

This Order may be served by a Marshal, sheriff, registered process server, or the following, specially appointed
person:
                  (Name of Appointed Process Server)
Date:
                                                                        U.S. District Judge/U.S. Magistrate Judge



                                   ORDER ON APPLICATION FOR APPEARANCE AND EXAMINATION
CV-4P ORDER (05/18)                            (Enforcement of Judgment/Attachment)                    Page 1 of 2
                                                                                                      American LegalNet, Inc.
                                                                                                      www.FormsWorkFlow.com
       Case 2:18-cv-07723-SJO-JPR Document 40-1 Filed 08/13/19 Page 2 of 2 Page ID #:503
                APPEARANCE OF JUDGMENT DEBTOR (ENFORCEMENT OF JUDGMENT)

 NOTICE TO JUDGMENT DEBTOR: If you fail to appear at the time and place specified in this order, you
 may be subject to arrest and punishment for contempt of court and the court may make an order requiring you to
 pay the reasonable attorney fees incurred by the judgment creditor in this proceeding.


                             APPEARANCE OF A THIRD PERSON
                (ENFORCEMENT OF JUDGMENT - CALIFORNIA C.C.P. SECTION 708.120)

 (1) NOTICE TO PERSON SERVED: If you fail to appear at the time and place specified in this order, you
 may be subject to arrest and punishment for contempt of court and the court may make an order requiring you to
 pay the reasonable attorney fees incurred by the judgment creditor in this proceeding.

 (2) NOTICE TO JUDGMENT DEBTOR: The person in whose favor the judgment was entered in this action
 claims that the person to be examined pursuant to this order has possession or control of property which is yours
 or owes you a debt. This property or debt is as follows (Clearly describe the property or debt. Print or type the
 description. Use an additional sheet of paper, if necessary.):




 If you claim that all or any portion of this property or debt is exempt from enforcement of the money judgment,
 you MUST file your exemption claim in writing with the court and have a copy personally served on the
 judgment creditor not later than three (3) days before the date set for the examination.

 You MUST appear at the time and place set for the examination to establish your claim of exemption or your
 exemption may be waived.


   APPEARANCE OF A THIRD PERSON (ATTACHMENT - CALIFORNIA C.C.P. SECTION 491.110)

 NOTICE TO PERSON SERVED: If you fail to appear at the time and place specified in this order, you may
 be subject to arrest and punishment for contempt of court and the court may make an order requiring you to pay
 the reasonable attorney fees incurred by the plaintiff in this proceeding.


                               APPEARANCE OF A CORPORATION, PARTNERSHIP,
                               ASSOCIATION, TRUST, OR OTHER ORGANIZATION


  It is your duty to designate one or more of the following to appear and be examined:
  officers, directors, managing agents, or other persons who are familiar with your property
  and debts.


                              ORDER ON APPLICATION FOR APPEARANCE AND EXAMINATION
CV-4P ORDER (05/18)                       (Enforcement of Judgment/Attachment)                   Page 2 of 2

                                                                                                American LegalNet, Inc.
                                                                                                www.FormsWorkFlow.com
